RECORD IMPOUNDED

                       NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
       parties in the case and its use in other cases is limited. R. 1:36-3.




                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-1858-17T1

STATE IN THE INTEREST OF A.F.
______________________________

             Submitted March 19, 2018 – Decided June 8, 2018

             Before Judges Messano and Vernoia.

             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Mercer County,
             Docket No. FJ-11-0116-18.

             Angelo J. Onofri, Mercer County Prosecutor,
             attorney for appellant   State of New Jersey
             (Daniel Opatut, Assistant Prosecutor, of
             counsel and on the brief).

             Davis Law Firm, LLC, attorney for respondent
             A.F. (Mark G. Davis, on the brief).

PER CURIAM

       We granted the State's motion for leave to appeal from an

order suppressing statements made by fourteen-year-old A.F. during

a police interrogation conducted in the presence of his step-

mother, R.F.1       Because we are satisfied the court's findings of

fact are supported by substantial credible evidence in the record,



1
  We employ initials to identify the juvenile and his step-mother
to protect the juvenile's privacy.
and discern no basis to conclude the court erred in finding the

State did not prove beyond a reasonable doubt A.F. knowingly,

voluntarily    and   intelligently   waived    his    Miranda 2 rights,    we

affirm.

                                     I.

      On August 8, 2017, A.F. was interrogated by Trenton Police

Department    Detective     Tamika   Sommers    and     Detective   Anthony

Petracca.3    The following day, A.F. was charged with delinquency

for conduct that would constitute a second-degree sexual assault,

N.J.S.A. 2C:14-2(b), and third-degree endangering the welfare of

a child by sexual contact, N.J.S.A. 2C:24-4(a)(1), if committed

by an adult.     The complaint alleged A.F. sexually assaulted the

victim, a five-year-old female, on or about July 12, 2017, at her

Trenton home.

      A.F.   moved   to   suppress   the   statements    made   during    the

interrogation.    The court held an evidentiary hearing at which the

State presented Detective Sommers as a witness.            The court also

reviewed a video and audio recording of the interrogation that was

admitted in evidence.



2
    Miranda v. Arizona, 384 U.S. 436 (1966).
3
   Detective Sommers testified Detective Petracca was "from the
county," but did not identify the law enforcement agency by which
he was employed.

                                     2                              A-1858-17T1
     The court rendered an oral opinion and made detailed findings

of fact.    The court found R.F. is married to A.F.'s biological

father.    A.F. resided with his father and R.F. for two to three

years prior to the alleged July 12, 2017 incident.                 The court

found A.F. "looked to" R.F. "as his mother or stepmother and that

was apparent during the" interrogation.

     The   court   further   found   R.F.   had   close   to   a    familial

relationship with the mother and grandmother of the alleged five-

year-old victim.     R.F. and the victim's mother had been good

friends when they lived in West Africa, and their relationship

continued following their respective moves to New Jersey.                 The

victim's mother considered R.F. a sister.4         The court determined


4
   The mother of the alleged five-year-old victim did not testify
at the suppression hearing. The evidence concerning the
relationship between R.F., the victim, and the victim's family was
provided by Detective Sommers who recounted the victim's mother's
statements describing R.F.'s relationship with her, her daughter,
and her family.     The "rules of evidence" applied during the
suppression hearing, N.J.R.E. 104(c), but the State did not object
to Detective Sommers's testimony concerning the victim's mother's
statements.    The motion court implicitly found the victim's
mother's statements credible because the court based many of its
factual findings on what Detective Sommers testified the victim's
mother said.     On appeal, the State does not challenge the
admissibility of Detective Sommers's testimony or the court's
reliance on it. An issue not briefed on appeal is deemed waived.
Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4 (App.
Div. 2008); Zavodnick v. Leven, 340 N.J. Super. 94, 103 (App. Div.
2001).   Moreover, we would not consider any challenge to the
admissibility of the testimony because an objection to the
testimony was not "properly presented to the trial court" and the
admissibility of the testimony does not "go to the jurisdiction

                                     3                               A-1858-17T1
that although R.F. and the victim's mother were not blood relatives,

based on their close relationship R.F. could be viewed as the

victim's aunt.

     The court found Detective Sommers was a credible witness who

described her efforts to contact A.F.'s family to arrange the

interrogation.   She contacted A.F.'s father, but he was out-of-

state.   A.F.'s father told Detective Sommers to contact R.F. to

arrange A.F.'s interrogation at which R.F. would be present.

     The court further found A.F.'s father gave Detective Sommers

contact information for A.F.'s maternal grandfather with whom A.F.

began living following the victim's report of the alleged July 12,

2017 assault.    The court found A.F. began residing with his

grandfather because A.F. could not return to R.F.'s home where

R.F. and A.F.'s father's two young children also resided.

     R.F. scheduled the interrogation with Detective Sommers for

5:30 p.m. on August 8, 2017.    Arrangements were made for A.F.'s

grandfather to transport A.F. to the interrogation.

     R.F. arrived for the interrogation at the scheduled time.

A.F.'s father contacted Detective Sommers and said A.F. would be



of the trial court or concern matters of great public interest."
State v. Robinson, 200 N.J. 1, 20 (2009) (quoting Nieder v. Royal
Indem. Ins. Co., 62 N.J. 229, 234 (1973)).



                                4                           A-1858-17T1
late because A.F.'s grandfather was in traffic.             Prior to A.F.'s

arrival, R.F. reviewed and signed a form consenting to an interview

regarding "an alleged sexual assault that occurred at" the five-

year-old victim's home on July 12, 2017. The consent form included

a statement that R.F. "realize[d]" A.F. could "stop answering

questions at any time" and that she "advised [A.F.] of this fact."

     The court determined that upon A.F.'s arrival, there was no

consultation between A.F. and R.F. "to go over consent or to go

over what the interest of the juvenile was or what he wanted to

do." Instead, A.F., R.F., Detective Sommers and Detective Petracca

immediately entered the interrogation room.             The court found

Detective Sommers read A.F. his Miranda rights, and A.F. provided

one-word answers indicating he understood each of his rights.

     The court found there was no interaction between A.F. and

R.F. during Detective Sommers's administration of the Miranda

warnings.    Detective Sommers did not ask any follow-up questions

to assess whether A.F. actually understood his rights or wanted

to consult with R.F. concerning them.

     The    court   also   found    the   interview   was    A.F.'s     first

involvement with the juvenile justice system, and there was no

evidence A.F. otherwise had familiarity with the proceedings.              The

State did not present any evidence concerning A.F.'s level of

intelligence or education.         The court found that following the

                                     5                                A-1858-17T1
administration of his Miranda rights, A.F. was questioned by the

officers   concerning   the   alleged   assault   of   the   five-year-old

victim.

     The court found "troubling" that the interview was conducted

without A.F. having had the opportunity to consult with R.F. about

his rights and whether R.F. would act in his best interest.             The

court also determined the interview went beyond the scope of R.F.'s

written consent because the questioning was not limited to the

alleged assault of the five-year-old victim as indicated on the

consent form R.F. signed.

     The detectives also questioned A.F. about whether he had

sexually assaulted his younger half-sister,5 who is the biological

daughter of A.F.'s father and R.F.       The court found that prior to

the interrogation, A.F's father and R.F. told Detective Sommers

A.F. may have inappropriately touched their daughter.           The court

further found that although the consent form was limited to the

alleged July 12, 2017 incident involving the five-year-old girl,

when the detective questioned A.F. about whether he assaulted his

half-sister, R.F. did not act to end the questioning, direct A.F.




5
   The motion court and A.F. refer to the sister as a step-sister.
We refer to her as A.F.'s half-sister because we understand that
she and A.F. share the same father.

                                   6                               A-1858-17T1
not to answer, or otherwise act as a buffer between A.F. and the

detectives.

     The court concluded R.F. had a clear conflict of interest in

her role as A.F.'s parent during the interview because she was

like an aunt to the alleged five-year-old victim, and she was the

biological mother of A.F.'s half-sister. The court found Detective

Sommers was aware R.F. had a conflict because the detective knew

about R.F.'s close relationship with the alleged five-year-old

victim and, prior to the interrogation, R.F. and A.F.'s father

reported A.F. may have assaulted their biological daughter.             The

court found no action was taken to address the conflict or ensure

A.F. received the support and counsel of an independent adult.

     The court determined that because R.F. and A.F.'s father

advised   Detective   Sommers   they   were   concerned   A.F.   may   have

assaulted their daughter, neither R.F. nor A.F.'s father was

completely independent and disassociated from the prosecution.

The court found that because R.F. had a conflict, she was not

suitable to consent to the interview or act as an independent

adult under the circumstances presented.          The court also found

A.F.'s maternal grandfather was immediately available to act as

an independent adult on A.F.'s behalf, and he did not have the

conflicts of R.F. and A.F.'s father.



                                   7                              A-1858-17T1
     The      court   concluded    that        based   on   the    totality    of   the

circumstances        presented,    the    State    failed     to    prove   beyond     a

reasonable doubt A.F. made a knowing, voluntary, and intelligent

waiver   of    his    rights.      The    court    entered    an    order     granting

defendant's suppression motion, and we granted the State's motion

for leave to appeal.
                                                                        6
     The      State     presents    the        following    arguments         for   our

consideration:

              POINT I

              THE TRIAL COURT ERRONEOUSLY SUPPRESSED THE
              JUVENILE'S STATEMENT TO POLICE.

              A. Lack of Consultation.

              B. Conflict of Interest.

              C. Scope of Consent.

              D. Intelligence of the Juvenile.

                                          II.

     We conduct a limited review of a motion court's factual

findings supporting a decision granting a motion to suppress

statements given during a police interrogation.                      State v. S.S.,



6
   In Point I of its brief, the State argues we should grant its
motion for leave to appeal. We granted the motion and therefore
it is unnecessary to address the arguments concerning the request
for leave to appeal. We address only the arguments supporting the
State's claim the court erred by granting A.F.'s suppression
motion.

                                           8                                   A-1858-17T1
229 N.J. 360, 374 (2017). We determine whether the court's factual

findings "are supported by sufficient credible evidence in the

record."      Ibid. (quoting State v. Gamble, 218 N.J. 412, 424

(2014)).   We recognize a motion judge has the opportunity to hear

live testimony, observe demeanor, and acquire a "'feel' of the

case, which a reviewing court cannot enjoy."        Ibid. (quoting State

v. Elders, 192 N.J. 224, 244 (2007)).

     The same deferential standard is applied to factual findings

made by the motion court based on its review of video recordings

of a juvenile defendant's interrogation, because this approach

"best advances the interests of justice in a judicial system that

assigns different roles to trial courts and appellate courts."

Id. at 379.    We owe no deference to the court's legal conclusions

"[b]ecause     legal    issues   do   not   implicate   the   fact-finding

expertise of the trial courts."           Id. at 380.   We "construe the

Constitution, statutes, and common law 'de novo - with fresh eyes

- owing no deference to the interpretive conclusions' of trial

courts . . . ."        Ibid. (quoting State v. Morrison, 227 N.J. 295,

308 (2016)).

     "[F]or a juvenile's confession to be admissible into evidence

it must satisfy the same standard that applies to adult confessions

. . . ."     State ex. rel. A.S., 203 N.J. 131, 146 (2010).            "All

rights guaranteed to criminal defendants by the Constitution of

                                      9                            A-1858-17T1
the United States and the Constitution of this State . . . shall

be applicable to cases arising under the [New Jersey Code of

Juvenile Justice]."       N.J.S.A. 2A:4A-40.         Juveniles enjoy the

privilege    against      self-incrimination     during     a     custodial

interrogation that is guaranteed by the Fifth Amendment to the

United States Constitution, and as "'is firmly established as part

of the common law of New Jersey and . . . our Rules of Evidence.'"

State v. Presha, 163 N.J. 304, 312-13 (2000) (quoting State v.

Hartley, 103 N.J. 252, 260 (1986)).

     A juvenile may waive the privilege against self-incrimination

but, "for a confession to be admissible as evidence, [the State]

must prove beyond a reasonable doubt that the [juvenile's] waiver

was knowing, intelligent, and voluntary in light of all the

circumstances."     Id. at 313.    The primary inquiry is whether the

suspect's will was overborne by police conduct.           Ibid.

     In   Presha,   the   Court   explained   that   to   determine   if    a

juvenile's confession was the "product of free will" and therefore

admissible as evidence, courts must consider the totality of the

circumstances "surrounding the arrest and interrogation, including

such factors as 'the suspect's age, education and intelligence,

advice as to constitutional rights, length of detention, whether

the questioning was repeated and prolonged in nature and whether

physical punishment or mental exhaustion was involved,'"              ibid.

                                   10                               A-1858-17T1
(quoting State v. Miller, 76 N.J. 392, 402 (1978)), and the

juvenile's previous encounters with law enforcement, ibid.

      The Court also instructed that the juvenile justice system's

increased emphasis on punishment over rehabilitation placed a "new

significance" on a parent's role in a juvenile's interrogation.

Id. at 315.      "The role of the parent in the context of juvenile

interrogation takes on special significance" because "the parent

serves as an advisor to the juvenile, someone who can offer a

measure   of    support    in    the   unfamiliar   setting    of   the    police

station."      Id. at 314.      A parent's role is to "serve[] as a buffer

between the juvenile, who is entitled to certain protections, and

the   police,    whose    investigative      function   brings   the   officers

necessarily in conflict with the juvenile's legal interests."                  Id.

at 315.

      In A.S., the Court again addressed the role of a parent during

a juvenile's interrogation, explaining that "the mere presence of

a parent is insufficient to protect a juvenile's rights, because

presence alone cannot be said to provide the buffer between the

police and the juvenile" contemplated in Presha.              203 N.J. at 148.

To fulfill the role of the buffer contemplated by the Court's

decision in Presha, "the parent must be acting with the interests

of the juvenile in mind."          Ibid.     The Court determined the parent

did not fulfill that role where she effectively functioned as an

                                        11                                A-1858-17T1
agent of the police and the juvenile was provided incorrect and

conflicting information about her constitutional rights.     Id. at

151-52.

     Applying these principles, we consider the State's argument

the court erred by finding it failed to prove beyond a reasonable

doubt A.F. waived his right against self-incrimination knowingly,

intelligently and voluntarily.        The State contends the court

incorrectly relied on its findings that: (a) A.F. was not afforded

an opportunity to consult with R.F.; (b) the questioning exceeded

the scope of R.F.'s consent; (c) R.F. had a conflict of interest

based on her close relationship with the five-year-old victim and

because she was the biological mother of A.F.'s half-sister about

whom he was questioned; and (d) the lack of evidence establishing

A.F.'s level of intelligence.    The State does not demonstrate the

court's fact-findings lack support in the substantial credible

record evidence.7   Instead, the State argues a reversal is required

because the court did not correctly apply the facts under the

applicable legal standards.     We disagree.




7
   The State asserts in conclusory fashion that the court's fact-
findings are not supported by sufficient credible evidence in the
record. However, it does not cite to any particular findings of
fact that lack evidentiary support, and our review of the record
shows the court's findings are adequately supported.

                                 12                          A-1858-17T1
     In its brief, the State segregates the factors the court

considered in making its determination, and argues each could not

properly support the court's conclusion the State failed to meet

its burden.      The State ignores that the court's determination

whether the State proved beyond a reasonable doubt that A.F.

knowingly, intelligently and voluntarily waived his right against

self-incrimination requires an assessment of the totality of the

circumstances.      See Presha, 163 N.J. at 313; see also State ex

rel. A.W., 212 N.J. 114, 137-38 (2012) ("[u]sing a totality of the

circumstances approach" in determining the admissibility of a

juvenile's statements made during a police interrogation).             The

record shows that is precisely what the motion court did here.

     The court properly considered the State's failure to present

direct   evidence    concerning   A.F.'s   intelligence   and   education

because a juvenile's intelligence and education is a relevant

factor in determining whether there was a knowing, intelligent and

voluntary waiver of the right against self-incrimination.              See

Presha, 163 N.J. at 313.     The State argues A.F.'s statements and

actions during the interrogation demonstrated A.F. possessed the

intelligence and education required to knowingly, intelligently

and voluntarily waive his rights. However, we defer to the court's

implicit rejection of that evidence based on its review of the

recording of the interrogation, see S.S., 229 N.J. at 379, and the

                                   13                             A-1858-17T1
court's    determination      the   State's        failure    to     present    direct

evidence left a void in the State's proofs as to the admissibility

of A.F.'s statements, see State v. Locurto, 157 N.J. 463, 474

(1999)    (finding   on    appeal     we    do   not   second      guess   a   court's

determination finding a lack of evidence persuasive).

       A.F. was fourteen years old when he was interrogated.                           A

fourteen-year-old child "is still of tender sensibilities and may

have   great   difficulty      withstanding         the     rigors    of   a    police

interrogation."      A.S., 203 N.J. at 149.                 We therefore find no

error in the court's reliance on the lack of evidence directly

showing A.F.'s level of education and education as a significant

factor,    among   the     totality    of       circumstances,       supporting     its

conclusion the State failed to satisfy its burden.

       The State also claims the court erred by finding A.F. did not

have a "realistic opportunity" to consult with R.F. about the

interrogation,       his     rights        and     R.F.'s     role      during      the

interrogation, and by relying on the lack of such an opportunity

as a factor supporting its determination the State failed to

satisfy its burden.        The State contends there is no common law or

statutory requirement that a juvenile be provided an opportunity

for consultation with a parent prior to an interrogation, and the

motion court erred by interpreting the Court's citation in Presha,

163 N.J. at 314, to Garrett v. State, 351 N.E.2d 30 (1976), as

                                           14                                  A-1858-17T1
requiring such a consultation.    The State also asserts that, in

any event, a consultation was not required because A.F. was advised

of his Miranda rights in R.F.'s presence, and said he understood

and agreed to waive those rights.

     In Garrett, the Supreme Court of Indiana explained that its

standard for the admissibility of a juvenile's statements during

a police interrogation requires that "the child . . . be given an

opportunity to consult with his parents, guardian or an attorney

. . . as to whether or not he wishes to waive" his Miranda rights.

351 N.E.2d at 33 (quoting Lewis v. State, 288 N.E.2d 138, 142

(1972)).   In Presha, the Court cited Garrett in its discussion of

a parent or guardian's role in the interrogation of a juvenile.

163 N.J. at 314.

     Here, the motion court did not determine that the absence of

an opportunity for R.F. to consult with A.F. required suppression

of his statements.    The court instead relied on the absence of

that opportunity as one of the many circumstances it considered

in assessing whether R.F filled her role to "act [] with the

interests of [A.F.] in mind,"     A.S., 203 N.J. at 148, and A.F.

knowingly, intelligently and voluntarily waived his rights.

     In Presha, the Court did not hold that consultation between

a parent or guardian and a juvenile is a prerequisite to a finding

a juvenile knowingly, intelligently and voluntarily waived Miranda

                                 15                         A-1858-17T1
rights during, and we agree the Court's citation to Garrett does

not constitute an adoption of the Indiana standard.                       See In re

Pelvic Mesh/Gynecare Lit., 426 N.J. Super. 167, 186 (App. Div.

2012) (finding that if the Court intended to adopt a new rule of

law it would do so directly).              However, we find no error in the

motion court's reliance on the absence of an opportunity for a

consultation as one of the many circumstances it considered in

determining if R.F. "acted[ed] with [A.F.'s] interests . . . in

mind,"    A.S.,    203      N.J.   at   148,   and   whether      A.F.   knowingly,

intelligently and voluntarily waived his Miranda rights, see A.S.,

203 N.J. at 155 n.6 (quoting State v. Mears, 170 Vt. 336, 749 A.2d

600, 604 (2000)) ("not[ing] the practical approach" taken by the

Supreme Court of Vermont requiring that a juvenile "be given the

opportunity       to   consult     with   an   adult"     as   one   criteria      in

determining whether a juvenile's statement was given knowingly,

intelligently and voluntarily).

       The   court     was   required     to   assess    the   totality     of   the

circumstances "surrounding the . . . interrogation," Presha, 163

N.J. at 313, including the "highly significant factor" of R.F.'s

role in A.F.'s waiver of his Miranda rights, id. at 315.                   A.F. had

been     living      with    his    grandfather,        arrived    late    to    the

interrogation, and did not have an opportunity to consult with

R.F. following her execution of the consent form and prior to the

                                          16                                A-1858-17T1
interrogation.      R.F.'s mere presence at the interrogation is not

dispositive of whether she filled the significant role of serving

as a buffer between A.F. and the police during the interrogation.

A.S., 203 N.J. at 148.           We therefore discern no error in the

court's reliance upon the lack of an opportunity for consultation,

and the concomitant lack of a consultation itself, between A.F.

and R.F. as a factor in its assessment of whether R.F. filled her

parental role and if A.F. knowingly, intelligently and voluntarily

waived his Miranda rights.

       For the same reason, we reject the State's contention the

court erred by relying on what it determined were R.F.'s conflicts

of interest.     The court considered R.F.'s close relationship with

the alleged five-year-old victim, and R.F. and A.F.'s father's

report they suspected A.F. may have assaulted their young daughter

as    circumstances    showing    R.F.      could   not   properly       fill   the

significant role required to insure A.F. knowingly, intelligently

and voluntarily waived his Miranda rights.

       In A.S. the juvenile's adoptive mother, who was present on

the   juvenile's    behalf   during    an    interrogation,       was    also   the

grandmother of the alleged victim.             Id. at 137.        In reaffirming

that "the presence of a parent is a 'highly significant factor'

in the totality of the circumstances analysis contemplated in

Presha,"   the     Court   expressed     "concerns"       about    the   mother's

                                       17                                  A-1858-17T1
conflict of interest because she was also the grandmother of the

alleged victim.    Id. at 154 (emphasis in original).       Although the

Court rejected "a categorical rule that an attorney must be present

any time there is a perceived clash in the interests of the parent

based on a familial relationship with the victim," and recognized

that "[e]ven in cases of such apparent clashing interests, a parent

may be able to fulfill the role envisioned in Presha[,]" the Court

cautioned that where the interrogating officers are aware of

"competing and clashing interests," they should "strongly consider

ceasing the interview when another adult, who is without a conflict

of interest, can be made available to the child."8        Id. at 154-55.

The Court recognized that a conflict of interest may interfere

with a parent's fulfillment of the role as a buffer between a

juvenile and the police.     Id. at 154.

     Here,   the   motion   judge   determined   R.F.   "clearly"    had    a

conflict that did not allow a finding she acted with A.F.'s best

interests in mind.    See id. at 154-55.     R.F. was like an aunt to

the alleged five-year-old victim and, prior to the interrogation,

she and A.F.'s father reported to the police they suspected A.F.

may have assaulted their daughter.       They then arranged for A.F.'s


8
   The Court also warned that where a parent has conflicting
interests, the police should also not permit the parent to "assume
the role of interrogator" during the interrogation. Id. at 155.
R.F. did not assume such a role here.

                                    18                              A-1858-17T1
interrogation with only R.F. present.               The police knew R.F. had a

conflict; she and A.F.'s father reported their suspicions and, as

a result, the police questioned A.F. about his half-sister.                   Yet,

there is no evidence the police considered delaying or interrupting

the interrogation until an adult without a conflict, such as A.F.'s

maternal grandfather, was made available.                 See A.S., 203 N.J. at

155.

       R.F. did not directly participate in A.F.'s interrogation

like the mother in A.S., but she and A.F.'s father cooperated with

the    police   investigation     by    reporting      their   suspicions     A.F.

assaulted their daughter, and then arranging the interrogation

during which A.F. was questioned about their suspicions.                    To be

sure, R.F. was present during the interrogation, but that was not

enough. See id. at 148.      The motion court determined that R.F.'s

clear conflicts of interest did not permit a determination she was

acting, as required, with A.F.'s best interests in mind during the

interrogation.     We   discern    no       basis    to    reject   the   court's

conclusion.      Thus, R.F.'s failure to fulfill her role as an

independent adult with A.F.'s best interests in mind was properly

given "great weight" by the motion court in its assessment of the

totality of the circumstances.          Presha, 163 N.J. at 315.

       In sum, we are convinced the court properly considered various

factors in its assessment of the totality of the circumstances

                                       19                                 A-1858-17T1
relevant to a determination of whether the State satisfied its

burden of proving beyond a reasonable doubt that A.F.'s statements

were made knowingly, intelligently and voluntarily.   The court's

findings are supported by the evidence and we are convinced the

record provides no basis to reverse the court's conclusion the

State failed to meet is burden.

     Affirmed.




                               20                          A-1858-17T1